Judge Duvall
delivered the opinion of the court.
The rule which excludes the testimony of an interested witness is subject to an exception, which seems to have been allowed chiefly on the ground of necessity. The exception is as well established, and as universally recognized, as the rule itself, and the admissibility of the testimony of an agent to prove his own acts, done for the principal in the usual course of business, although such agent may be directly interested in the result of the suit, is now unquestionable. There is no foundation for the distinction attempted to be maintained between the cases of public and private agents. Every reason founded on either the necessity or convenience which authorizes lhe exception, applies as well to the one class as to the other; and, accordingly, in the case of Thomas vs. Davis, 7 B. Monroe, 227, this court decided that a sheriff who takes a delivery bond is a competent witness for the plaintiff in such bond, although he would have been directly liable to the plaintiff if the latter had failed in his action against the defendant. It was held that the sheriff acted as quasi agent in the transaction, and as such was a competent witness to sustain his return. So here, the treasurer was but the agent of the county in the management of the county revenues, and as such is a competent witness to prove his own acts done in the course of the business relating to his agency. (Bonham vs. Laird, 4 B. Monroe, 405.)
None of the authorities cited by the counsel for the appellants will be found, upon a critical examination of them, to conflict with the principles stated. The case of Fuller vs. Wheeler, 10 Pick. 135, express*735ly recognizes the exception in regard to agents, but y , , , , : ,. , .... it was held that the witness did not come within the exception, because he was called to testify to facts out of the usual and common course of business.
We are satisfied, therefore, that Brooks was a competent witness for the appellee, upon the trial of this motion, and that all the facts relating to his supposed interest in the result should have been considered only as affecting his credibility. We would not be understood, however, as conceding that he had any legal interest in the issue.
His testimony, considered in connection with the the other proof, establishes the liability of the appellants beyond question.
Several other points are made in the argument which it is not deemed necessary to notice.
Judgment affirmed.